Fourth Court of Appeals
                              San Antonio, Texas
                                     July 31, 2014

                                 No. 04-14-00111-CV

               IN RE ESTATE OF GILBERT M. DENMAN, Jr, Deceased,

                    From the Probate Court No 1, Bexar County, Texas
                            Trial Court No. 2004-PC-1687-D
                    Honorable Polly Jackson Spencer, Judge Presiding


                                    ORDER
    The Appellee’s Second Unopposed Motion for Extension of Time to File Brief is
GRANTED. The appellee’s brief is due on September 5, 2014.




                                               _________________________________
                                               Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2014.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court